By the Court.
The statement of the plaintiff to her counsel, that she had made an agreement with the defendant, after he entered to foreclose, that he should occupy the premises as her tenant, made in the absence of the defendant, was not competent to prove that the alleged agreement was made, or to corroborate the plaintiff’s testimony, or to meet the argument that her statement on the stand was fabricated. It was made after the alleged agreement, and was no part of it. It was mere hearsay, and was rightly ruled to be incompetent for either of the purposes above named. Hodgkins v. Chappell, 128 Mass. 197. Somers v. Wright, 114 Mass. 171. Lucas v. Trumbull, 15 Gray, 306. Exceptions overruled.